Title: To George Washington from Major General Oliver Wolcott, Sr., 17 July 1779
From: Wolcott, Oliver Sr.
To: Washington, George


        
          Sir
          Head Quarters Horse Neck [Conn.] July 17th 1779
        
        I was honored with the orders of Governor Trumbull particularly to attend to the defence of the Sea Coasts in the western parts of this State; In consequence of which I had with about Seven Hundred of the Militia, arrived at Norwalk about Twenty four hours before the destruction of that Town, upon the moving of the Enemys Fleet westward I have come on to this place, with about the same number of Militia from the interior parts of the Country as were at Norwalk; the whole of them indeed are not yet arrived, but will be very soon in; These men are to serve but for one Month only.
        The Desolation threatened by the Enemy to every part of the Sea Coasts of this State, has rendered it necessary that the Troops of it should be distributed for a general defence, consequently a great number of them could not be sent here, and which it was supposed would not be necessary as it was apprehended your Excellency would Afford some protection to this part of the State—I am happy to find my expectations realised, by the directions given to Colonels Meigs & Starr to post themselves in this Quarter—It was imagined by the Movement of the Troops of the Connecticut Line under Genl Heath that they were intended to protect these parts, but as Genl Heath has taken his station at Ridgefield no immediate aid is I suppose to be expected from him, And this morning Genl Parsons communicated to me an Order wherein he was directed to send Starrs Regiment and the detach[ment] under Major Leavenworth to him—This State will acquiese in any degree of suffering which it shall be necessary for them to indure, rather than endanger the Public safety, consequently will not wish that your Excelly should send away any of your Forces which you shall judge necessary for the defence of Hudsons River; to effect this the desolations made in this State are perhaps principally designed, but whether a System of Burning or a Policy which no civilized Nation ever before adopted be intended, am at a loss to determine; We view with great reluctance the destruction of our Towns & wish to prevent their Ruin, and cannot therefore but hope it will consist with your Excellency’s views to suffer at least the Two mentioned Regiments to remain in this part of the State under the command of Genl Parsons, who together with the Militia may perhaps defend this Town and Stamford from destruction, which without the aid of those

Regts will not I fear be done—I shall be happy to be acquainted by your Excelly what support you will be able to give these Towns in order that I may know how to conduct myself so as to discharge the duty which I owe to the State.
        The unhappy situation of our Affairs I have no occasion to represent & am happy in having a confidence that your Excely will be disposed to Afford the State all the protection which it can reasonably expect, Genl Glovers Brigade which it was expected would be in the eastern parts of this State, is I understand ordered to join Genl Heath—So that only a single Regiment is now destined for our Protection.
        By a Mr Fitch who went to Maroneck & parts adjacent to make discoveries and returned last Night we learn that the Enemy struck their Tents yesterday & in a few Hours pitched them again in the same place—That Adl Collier in the morning lay near Hart Island, Afterwards bore westward & a Prisoner which Mr Fitch took says that he understood the Troops on board the Fleet landed opposite White Stone Yesterday afternoon—Mr Fitch further says that his Friends informed him strict orders were given by the Enemy not to let any Persons whatever pass without the Lines, that the Enemy’s Force amounted to 4 or 5000 Men, that it was apprehended by the People they intended soon to move to Hudsons River. I am with great Esteem your Excellency’s Most Obedient Servt
        
          Oliver Wolcott Majr Genl
        
        
          P.S. since writing the Above Genl Parsons has recd Orders from Genl Heath to march both of the beforementioned Regiments to PeeksKill. I understand it ⟨is⟩ by your Excellency’s order, but I tho’t it might ⟨no⟩t be improper to send this forward for your Excellys information & beg leave to recommend this part of the State to your Protection.
        
      